Appellee filed this bill to quiet title under chapter 127 of the Code of 1907. Appellants' demurrer was overruled.
Appellee followed the language of the statute (section 5443, the first section of chapter 127) in describing its interest in the land. The averment is that —
"Complainant is in the peaceable possession of, claiming to own in its own right, the following *Page 689 
described interest in lands, * * * to wit: All the coal in, under, and throughout the northwest quarter," etc.
Against appellants' demurrer, complaining that "it does not sufficiently appear what interest in the property described in the bill the complainant claims," this averment was proof.
Nor were other grounds of demurrer well taken. There is no misjoinder of parties defendant apparent on the face of the bill. White v. Cotner, 170 Ala. 324, 54 So. 114. To the case made by the bill the decisions in Southern Steel Co. v. Hopkins, 174 Ala. 465, 57 So. 11, 40 L.R.A. (N.S.) 464, Ann. Cas. 1914B, 692, Roanoke Guano Co. v. Saunders, 173 Ala. 347,56 So. 198, 35 L.R.A. (N.S.) 491, and Turner v. Mobile, 135 Ala. 73, 33 So. 132, all cases dealing with the question of the jurisdiction of equity to prevent a multiplicity of suits, are inapt.
There is no error.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.